Citation Nr: 1114759	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for glaucoma and cataracts.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for spurring of cervical and lumbar spine (claimed as a back disorder).

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for tonsil disorder, to include as secondary to sleep apnea.

11.  Entitlement to service connection for torn rotator cuff, left shoulder (claimed as a left shoulder disorder).

12.  Entitlement to service connection for residuals of elbow disorder, to include as secondary to shoulder disability.  

13.  Entitlement to service connection for bilateral knee arthritis with total knee replacement.

14.  Entitlement to service connection for right foot Achilles tendon (right foot disorder), to include as secondary to bilateral knee disability.

15.  Entitlement to service connection for left foot disorder, to include as secondary to bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to June 1960.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and January 2008 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

During the course of this appeal, the issue of entitlement to service connection for spurring of cervical and lumbar spine (back disorder) has been characterized by the RO as a new and material evidence claim based on a final June 1978 rating decision, which adjudicated a service connection claim for defective hearing and included "spurring, cervical and lumbosacral spine" under the heading for non-service connected disabilities at the conclusion of that decision.  However, the claims file does not indicate that service connection was requested for this prior to that rating decision.  More importantly, the June 1978 rating action provided no discussion as to why this disability was not entitled to service connection.  Accordingly, the Board finds that the finality of the June 1978 rating decision is limited to the defective hearing issue that was expressly adjudicated at that time.  Therefore, the spine claim will be addressed on a de novo basis in the instant decision, as reflected on the title page.

The issues of entitlement to service connection for asbestosis, a lung disorder including COPD, a tonsil disorder, sleep apnea, a spine disorder, a bilateral knee disorder, a left shoulder disorder, a bilateral elbow disorder, a right foot disorder, and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of a withdrawal of his appeal on the issue of service connection for carpal tunnel syndrome.

2.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of a withdrawal of his appeal on the issue of service connection for diabetes mellitus.

3.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of a withdrawal of his appeal on the issue of service connection for glaucoma and cataracts.

4.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of a withdrawal of his appeal on the issue of service connection for high cholesterol.

5.  Hypertension was not identified during service and the preponderance of the competent evidence is against finding that the Veteran's current hypertension is causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for glaucoma and cataracts.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

4.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

5.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At the May 2010 hearing the Veteran withdrew his claims of service connection for carpal tunnel syndrome, diabetes mellitus, glaucoma and cataracts, and high cholesterol.  Hence, the appellant has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed without prejudice.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007, with respect to the claim for high blood pressure (hypertension), that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hypertension.  Moreover, the post-service evidence indicates normal blood pressure readings almost two decades following discharge, with no documented finding of hypertension until 2001, over 40 years after separation.  Moreover, the Veteran has not expressly asserted a history of continuous symptoms.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Further regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a (December 2010) hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Hypertension

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, VA treatment records show a diagnosis of hypertension.  For example, such diagnosis is reflected in a July 2007 VA clinical record.  Thus the current disability requirement is satisfied.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  In this case, however, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  At the time of his separation, the Veteran's blood pressure was 112/78, which does not meet the requirements of hypertension under 38 C.F.R. § 4.104.  Moreover, this reading was slightly lower than the 122/78 reading reflected at the Veteran's entrance examination.  

Additionally, as a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this regard, a physical examination conducted in February 1976 in conjunction with Reserve service showed a blood pressure reading of 136/78.  Moreover, private records submitted in conjunction with an earlier claim show that the Veteran's blood pressure was 120/88 in January 1978.  During his May 1978 VA examination for other conditions, the Veteran's blood pressure was measured five times.  Throughout these readings, the Veteran's systolic blood pressure was consistently 126 or less and his diastolic blood pressure was consistently 86 or less.  The first notation of a hypertension diagnosis is seen in a November 2001 VA treatment record.  Moreover, the Veteran has not asserted a history of continuous symptoms since service and, to the extent that such assertion is implied in the claim, it is not found to be persuasive here.  Indeed, a Reserve examination in 1976 and a VA examination in 1978, about 16-18 years following discharge, respectively, showed normal blood pressure readings, thus weighing against any claim of continuous hypertension since service.  Finally, no medical evidence of record relates the current hypertension to active service.  The Veteran may believe such a relationship exists.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the evidence does not show that the current hypertension was incurred in active service.  Therefore, an award of service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal on the issue of service connection for carpal tunnel syndrome is dismissed.

The appeal on the issue of service connection for diabetes mellitus is dismissed.

The appeal on the issue of service connection for glaucoma and cataracts is dismissed.

The appeal on the issue of service connection for high cholesterol is dismissed.

Entitlement to service connection for hypertension is denied.


REMAND

With respect to the remaining issues on appeal, it is determined that additional development is required.  The Board will briefly address each issue in turn.


Asbestosis and COPD

With respect to the asbestosis and COPD claims, the Board finds that an examination is required.

In this case, private records from June 2003 note bilateral interstitial fibrosis and bilateral chest wall pleural plaque formation, which was consistent with asbestosis.  VA treatment records show a diagnosis of COPD.  Thus, there is evidence of a lung disorder; however the diagnosis of that disorder has been questioned.

The service treatment records, including his May 1960 separation examination, do not contain a diagnosis of, or treatment for, a lung disorder, nor are manifestations of a lung disorder otherwise shown in service.  However, the Veteran has contended that his in-service activities included paint chipping, scraping, and that he breathed in welding fumes during his active military service.  He also took part in decommissioning ships.  His service personnel records show that he served aboard the USS Intrepid.  The rest of the records contained on the microfiche are extremely difficult to read and are at times illegible.  As such, it is impossible for the Board to determine precisely what the Veteran did aboard that ship.  A second attempt to locate clearer copies of these records is therefore necessary to find out what his duties where aboard the ship so that any toxins he likely inhaled in performance of these duties can be determined.

Once an attempt is made to obtain clearer records, a medical opinion is required in order to determine the whether the Veteran's lung disorder is related to the various fumes he inhaled during his military service versus those that he may have inhaled during his post-service career.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

The record contains a diagnosis of sleep apnea.  The Veteran's service treatment records show no complaints of or treatment for sleep trouble during his active duty service.  However, the Veteran's report of medical history at the time of his enlistment did note, "Depression and frequent trouble sleeping of a trivial nature."  The Veteran has argued that his sleep apnea is secondary to his service-connected depression.  As such, a medical opinion is required in order to determine the likelihood that the Veteran's sleep apnea is related to the service connected depression.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Tonsil Disorder

Service treatment records from 1958 show treatment for bilateral tonsillitis, and additional in-service reports reflect multiple complaints of a sore throat.  The Veteran has since had his tonsils removed.  At the time of his hearing, he endorsed continuous sore throat symptoms since service.  As he has claimed multiple throat and respiratory disabilities, a medical opinion is required in order to determine the likelihood that the Veteran's tonsillectomy was related to the in-service tonsillitis and/or the recurrent sore throat symptoms since.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.  Alternately, the Veteran has argued that his tonsil disorder is secondary to his sleep apnea and thus the examiner should address this contention as well.  

Back Disorder, Bilateral Knee Disorder, and Left Shoulder Disorder

The medical evidence of record includes diagnoses of severe degenerative arthritis in the back, bilateral knee arthritis with total knee replacement, and a torn rotator cuff of the left shoulder.  The Veteran contends that he injured his knees and shoulder in a fall during service.  See Transcript, p. 3.  In a later statement, the Veteran clarified that when he fell, he landed flat on his back.  He is competent to report an in-service injury, such as a fall.  See e.g., Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In this case, the Veteran has described multiple falls from gun mounts during his military service.  Additionally, service treatment records show an abrasion of the left knee with inflammation in January 1960, which is consistent with his testimony that he injured himself falling.  As such, a medical opinion is required in order to determine the likelihood that the Veteran's back, right knee, left knee, and/or left shoulder disabilities are related to the reported in-service fall.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

The record indicates that the Veteran has suffered several post-service injuries.  According to the summary of his work-related injuries, the Veteran slipped and fell at work in May 1961, injuring his knee.  This was within one year of his separation.  He also injured his left shoulder in 1989 while remodeling his bathroom when he apparently fell while stepping off the counter.  He then injured his shoulder again in December 1990 when he fell down some icy stairs.  He also reported a later work-related injury in the 1980s.  In light of the intercurrent injuries, particularly one that occurred shortly after separation from service, the medical examiner is also asked determine whether the Veteran's current right knee, left knee, and/or left shoulder disabilities were caused at least in part by his military service or are solely attributable to an intercurrent injury.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Foot Disorders

The Veteran has argued that his foot disorders, claimed as right foot Achilles tendon disorder and a left foot disorder, are the result of an overcompensating gait, which in turn is the result of his bilateral knee disability.  Private medical records from January 1992 note arch and heel pain and opined, "this is probably secondary to his artificial knee."  Currently, the Veteran is not service connected for a bilateral knee disability.  However, that issue is on appeal.  To the extent that they are claims of secondary service connection, these claims are inextricably intertwined with the claim of service connection for bilateral knee disability, and the foot disorder claims must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  


Elbow Disorder

Similarly, the Veteran has argued that his elbow disorder is secondary to his shoulder disorder.  As such, this claim is inextricably intertwined with the claim of service connection for left shoulder disability, and it must also be remanded to the RO.  See Henderson, 12 Vet. App. at 20, Harris, 1 Vet. App. 180; Parker, 7 Vet. App. at 118.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate a legible copy of the Veteran's service personnel records.  Determine whether these records suggest exposure to asbestosis, welding fumes, or other inhalable toxins during active duty service.

2.  After completion of the above, schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any lung disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  Specifically, the VA examiner should address the following questions:

a.  Does the Veteran have a current lung disability?  

b.  Is it at least as likely as not that any currently diagnosed lung disability is attributable to the Veteran's military service, to include any exposure to inhalable toxins found upon review of the Veteran's service personnel records?  The examiner is instructed to also consider the Veteran's post-service exposure to inhalable toxins at work.
	
Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file should be made available to the examiner and reviewed in conjunction with this examination.  Specifically, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that his current sleep apnea is attributable to his military service or is proximately due to or aggravated (made permanently worse) by his service-connected depression.  If aggravation is found, the examiner must attempt to identify the baseline level of disability prior to such aggravation.   

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Schedule the Veteran for a VA otolaryngologic (ears, nose, and throat) examination to determine the nature and etiology of any tonsil disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  Specifically, the VA examiner should address the following questions:

a.  Does the Veteran have a current tonsil disability?  Although the Veteran's tonsils have been removed, the examiner is asked to provide an opinion as to whether the Veteran's reports of repeated sore throats are indicative of a related disability.

b.  Is it at least as likely as not that any currently diagnosed tonsil disability, to include residuals of removal, is attributable to the Veteran's military service, to include the tonsillitis noted in service?

c.  Is it at least as likely as not that any currently diagnosed tonsil disability is attributable to the Veteran's diagnosed sleep apnea?

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

5.  Schedule the Veteran for an examination to determine the nature and etiology of any back, right knee, left knee, and/or left shoulder disabilities found to be present.  The claims file should be made available to the examiner and reviewed in conjunction with this examination.  Specifically, the VA examiner should address the following questions:
	
a.  Does the Veteran currently have a back, neck, right knee, left knee, and/or left shoulder disability?
	
b.  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed back, neck, knee, or shoulder disability is attributable to the Veteran's military service, to include his left knee injury in service and/or his reported falls from the gun mount?  

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

6.	After completing the requested examinations, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for a right foot Achilles tendon, left foot disorder, and elbow disorder on appeal in light of all pertinent evidence and legal authority.

7.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


